Exhibit 10.21

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of March 18, 2015, by and between SQUARE 1 BANK (“Bank”) and
ALDEYRA THERAPEUTICS, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 12, 2012 (as amended from time to time, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

NOW, THEREFORE, the parties agree as follows:

 

1) Bank hereby acknowledges and agrees that Borrower has previously satisfied
the requirement under the Agreement to provide the annual budget approved by
Borrower’s Board of Directors for fiscal year 2015.

 

2) Section 6.2(iii) of the Agreement is hereby amended and restated, as follows:

(iii) an annual budget approved by Borrower’s Board of Directors as soon as
available but not later than April 1st of each year during the term of this
Agreement beginning with the 2016 calendar year and continuing thereafter;

 

3) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

4) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment.

 

5) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

6) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

a) this Amendment, duly executed by Borrower;

b) payment of all Bank Expenses, including Bank’s expenses for the documentation
of this Amendment and any related documents, and any UCC, good standing or
intellectual property search or filing fees, which may be debited from any of
Borrower’s accounts; and

c) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of page intentionally left blank]

 

Aldeyra Therapeutics – 3rd Amendment to LSA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ALDEYRA THERAPEUTICS, INC. SQUARE 1 BANK By:

/s/ Stephen Tulipano

By:

/s/ Lisa Foussianes

Name:

Stephen Tulipano

Name:

Lisa Foussianes

Title:

CFO

Title:

SVP

[Signature Page to Third Amendment to Loan and Security Agreement]

 

Aldeyra Therapeutics – 3rd Amendment to LSA